DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending and are allowed in this action.

Information Disclosure Statement

The references listed in the (IDS) form submitted on 04/06/202 have been considered except those which are crossed-out for lack of proper month and year as required.	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathon P. Western (partner) on 03.31/2021.
The application has been amended as follows: 
In claim 1, on line 2, cancel “,at a service,”.
In claim 1, on line 4, cancel “,at a service,”.
In claim 1, on line 8, cancel “,at a service,”.
In claim 5, on line 1, change “enforcing Newtonian” into --- enforcing the Newtonian ---.

In claim 8, on line 2, cancel “,at a service,”.
In claim 13, on line 1, change “enforcing Newtonian” into --- enforcing the Newtonian ---.
In claim 14, on line 1, change “enforcing Newtonian” into --- enforcing the Newtonian ---.
Prior Art Consideration

1. 	(US 2017/0251985 A1) published to Howard, on Sep. 07, 2017, discloses --- Predictions can be made in a number of ways.  Dynamic prediction, first postulated by Newton and Leibniz, was successfully applied to the movement of planets and their satellites and, since then, has become the greatest predictive method in applied mathematics (Xiang, 2008) (see par. 0112).	The document further discloses --- Bayesian inference can also be used in order to create apprenticeship processes.  The initial value, or intrinsic value, is reviewed throughout the trials.  The decision of which value to use is based on restrictions imposed by the distributions of the values (see par. 0338). 

3. 	(US 2014/0012061 A1) published to Song et al., on Jan. 09,2014,  discloses some user of Bayesian inference and Newton’s mechanics (see par. 0026).
4. 	(US 2011/0129119 A1) published to Eggert et al., on Jun. 02, 2011, discloses --- multi-object tracking system (see at least, par. 0011, 0039). But, none of these references disclose or fairly teach/suggest the technics or features provided below as reason for allowance.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest --- update the Bayesian inference model based in part on the predicted state of the object and a change in the received signal characteristic data and based in part by enforcing Newtonian motion dynamics on the predicted physical states, as recited in or within the context of particularly, claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        4/1/2021